LOURIE, Circuit Judge.

ORDER

James 0. Vaughns moves for reconsideration of the court’s October 7, 2005 order dismissing his petition for review for failure to file a brief.
Vaughns has now filed his brief.
Accordingly,
IT IS ORDERED THAT:
(1) Vaughns’ motion for reconsideration is granted.
(2) The October 7, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Office of Personnel Management’s brief is due within 40 days of the date of filing of this order.*

 The court requests that the Office of Personnel Management attach to its brief a copy of the Merit Systems Protection Board’s certified index.